EXHIBIT 10.5 PLACEMENT AGREEMENT This PLACEMENT AGREEMENT (the “Agreement”) dated as of October 30, 2013, by and between BRIDGELINE DIGITAL, INC. , a Delaware corporation (the “Company”), and TAGLICH BROTHERS, INC. (“Placement Agent”). W I T N E S S E T H : WHEREAS, in reliance upon the representations, warranties, terms and conditions hereinafter set forth, the Placement Agent will use its best efforts to privately place (the “Proposed Offering”) up to $3,000,000 of the Company’s 10% Secure Convertible Notes (the “Notes”), in one or more closings (each a “Closing” and the first such Closing being herein referred to as the “Initial Closing”). WHEREAS, the Notes are being issued pursuant to the Company’s Confidential Private Placement Memorandum and exhibits and annexes thereto (including the information incorporated by reference therein) dated September 24, 2013, and as supplemented on October 17, 2013, and as the same may be amended and/or supplemented from time to time (collectively, the “Memorandum”); WHEREAS, on September 30, 2013, the Company closed on Notes in an aggregate amount of $2,000,000 to certain investors (the “First Closing”); and WHEREAS, the Company and the Placement Agent previously entered into an agreement dated September 13, 2013, regarding a proposed offering of securities (the “Engagement Letter”) and this Agreement is intended to replace the Engagement Letter. NOW, THEREFORE, in consideration of the premises and the respective promises hereinafter set forth, the Company and the Placement Agent hereby agree as follows: 1. Agreement to Act as Placement Agent . (a)The Company shall engage the Placement Agent, during the term of this Agreement, to render certain investment banking services on an exclusive basis in connection with the Proposed Offering. As of the date first set forth above, the Engagement Letter is hereby terminated and of no further force and effect. (b) The Placement Agent shall act on a best efforts basis and does not guarantee that it will be able to raise new capital in any prospective offering. The Company acknowledges that any advice given by the Placement Agent to the Company is solely for the benefit and use of the Board of Directors of the Company and may not be used, reproduced, disseminated, quoted or referred to without the Placement Agent’s prior written consent. (c) The term of the Placement Agent’s exclusive engagement will end on October 31, 2013 (the “Offering Period”), which may be extended until November 30, 2013 by agreement of the parties in writing, or earlier terminated. The Placement Agent’s engagement hereunder may be terminated by either the Company or the Placement Agent at any time, with or without cause, upon ten (10) days prior written notice to the other party. 1 (d)
